United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2398
                         ___________________________

                                 Gwen G. Caranchini

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                               Rick Peck, individually

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: December 30, 2019
                              Filed: January 7, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      In this diversity action, Gwen Caranchini appeals following the district court’s1
dismissal of her complaint for failing to state a claim, challenging only the denial of

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
her motions to recuse. After careful review of the record, we conclude that the
district court did not abuse its discretion in denying Caranchini’s motions. See
Jenkins v. Ark. Power & Light Co., 140 F.3d 1161, 1164 (8th Cir. 1998) (denial of
motion to recuse is reviewed for abuse of discretion); cf. United States v. Melton, 738
F.3d 903, 905-06 (8th Cir. 2013) (party seeking recusal bears burden of rebutting
presumption that judge is impartial; judicial rulings rarely establish valid basis for
recusal, and this general rule holds true where party seeking recusal fails to present
evidence demonstrating partiality). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-